Exhibit 99.1 RIDEMAKERZ, LLC Financial Statements December 31, 2011 (Unaudited) January1, 2011(Unaudited) and January2, 2010 (With Independent Auditors’ Report Thereon) RIDEMAKERZ, LLC Table of Contents Page(s) Independent Auditors’ Report 1 Balance Sheets as of December 31, 2011 (unaudited), January1, 2011(unaudited) and January2, 2010 2 Statements of Operations for the years ended December 31, 2011 (unaudited), January1, 2011 (unaudited) and January2, 2010 3 Statements of Members’ Equity (Deficit) for the years ended December 31, 2011 (unaudited), January1, 2011(unaudited) and January2, 2010 4 Statements of Cash Flows for the years ended December 31, 2011 (unaudited), January1, 2011 (unaudited) and January2, 2010 5 Notes to Financial Statements 6 – 15 Independent Auditors’ Report The Board of Directors Ridemakerz, LLC: We have audited the accompanying statements of operations, members’ equity (deficit) and cash flows of Ridemakerz, LLC (the Company) for the fiscal year ended January 2, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the Company’s results of operations and cash flows for the fiscal year ended January 2, 2010, in conformity with U.S.generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in note 2 to the financial statements included as an exhibit to the January 2, 2010 annual report on Form 10-K/A of Build-A-Bear Workshop, Inc. and subsidiaries, the Company has incurred recurring net losses and has a working capital deficiency and a deficit in members’ equity at January 2, 2010.These matters raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. (signed) KPMG LLP St. Louis, Missouri April 2, 2010 RIDEMAKERZ, LLC Balance Sheets December 31, 2011 (unaudited), and January 1, 2011 (unaudited) Assets December 31, 2011 January 1, 2011 (unaudited) (unaudited) Current assets: Cash and cash equivalents $ $ Inventories 2,087,619 Trade receivables ) 1,770,162 Other receivable 26,604 Prepaid expenses and other current assets 238,126 576,956 Total current assets 4,632,092 5,913,132 Property and equipment, net 3,177,116 5,761,365 Other intangible assets, net of accumulated amortization of $770,565 and $10,224, respectively 760,341 299,465 Other assets, net 10,224 15,282 Total assets $ $ Liabilities and Members’ Equity Current liabilities: Accounts payable $ $ Due to related parties 1,555,350 1,626,531 Accrued expenses 747,018 1,525,072 Gift cards and customer deposits 569,044 458,881 Short-term note payable 1,500,000 9,745,000 Total current liabilities 4,765,230 15,424,057 Deferred rent 469,112 791,977 Commitments and contingencies Mezzanine equity: Class A preferred units 14,056,568 14,056,568 Class B preferred units 13,270,139 13,270,139 Class C preferred units 12,982,610 — Members’ equity: Common units 222,758 87,490 Retained deficit ) ) Total members’ equity ) ) Total liabilities and members’ equity $ $ See accompanying notes to financial statements. 2 RIDEMAKERZ, LLC Statements of Operations Years ended December 31, 2011 (unaudited), January 1, 2011 (unaudited), and January 2, 2010 Years Ended December 31, 2011 January 1, 2011 January 2, 2010 (unaudited) (unaudited) Net retail sales $ $ 7,145,899 Wholesale revenue 5,409,246 1,698,170 — Slotting revenue — 78,942 200,687 Total revenue 19,921,956 12,364,484 7,346,586 Costs and expenses: Cost of merchandise sold 12,104,106 8,048,446 6,568,514 Selling, general, and administrative 12,437,039 8,878,854 8,853,139 Store preopening — 462,546 62,820 Store closing 630,175 176,570 3,021,183 Interest expense, net 296,293 1,150,238 213,466 Total costs and expenses 25,467,613 18,716,654 18,719,122 Net loss $ ) $ ) ) See accompanying notes to financial statements. 3 RIDEMAKERZ, LLC Statements of Members’ Equity (Deficit) Years ended December 31, 2011 (unaudited), January 1, 2011 (unaudited), and January 2, 2010 Common Retained units deficit Total Balance, January 3, 2009 $ ) $ ) Capital contributions — Net loss — ) ) Balance, January 2, 2010 ) ) Net loss (unaudited) — ) ) Balance, January 1, 2011 (unaudited) ) ) Capital contributions (unaudited) — Net loss (unaudited) — ) ) Balance, December 31, 2011 (unaudited) $ ) $ ) See accompanying notes to financial statements. 4 RIDEMAKERZ, LLC Statements of Cash Flows Years ended December 31, 2011 (unaudited), January 1, 2011 (unaudited), and January 2, 2010 Years Ended December 31, 2011 January 1, 2011 January 2, 2010 (unaudited) (unaudited) Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization ) 2,502,917 2,601,423 Impairment of store assets 415,658 — 2,971,231 Loss on disposal of property and equipment 301,596 162,329 — Change in assets and liabilities: Inventories 485,154 ) 1,211,875 Receivables 1,709,777 ) 442,871 Prepaid expenses and other current assets 338,830 ) 830,598 Accounts payable ) 1,196,152 ) Accrued expenses and other liabilities ) 143,289 1,411,308 Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchases of property and equipment 2,446,790 ) ) Purchases of other assets and other intangible assets ) ) ) Net cash used in investing activities 1,979,668 ) ) Cash flows from financing activities: Proceeds from short-term borrowings 3,150,000 8,468,822 2,385,000 Repayments of short-term borrowings ) ) — Proceeds from capital investments by members 13,117,878 1,074,650 1,051,245 Net cash provided by financing activities 6,428,228 8,434,650 3,436,245 Net increase (decrease) in cash and cash equivalents 1,252,720 812,381 ) Cash and cash equivalents, beginning of period 1,451,791 639,410 1,743,558 Cash and cash equivalents, end of period $ $ $ Supplemental disclosure of cash flow information: Capital expenditures included in accounts payable $
